Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s claims filed March 12, 2021. Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 2012/0034287).
Napolitano teaches disinfecting wipes comprising an absorbent nonwoven substrate and a liquid composition comprising 0.2-2.0% quaternary ammonium salt, 0.5-7.5% glycol ether, 0.01-0.5% surfactant and the balance being water (paragraphs 0007-0015).  Napolitano teaches the water is 50-98 % of the composition (paragraph 0047). Napolitano teaches the wipe can be made of wood pulp and synthetic materials are optional, therefore need not be present (paragraph 0025). Napolitano teaches a formulation of 96.07% water, 2.5% glycol ether (Dowanol DPnB) and 1.03% quaternary ammonium (BTC 2125®M) (paragraph 0054, Formulation 2). Napolitano teaches the wipes have scrubbing layers which meets the claimed limitation of a localized texture (paragraph 0069) and are effective to sanitize and disinfect against staphylococcus aureus in three minutes contact time (paragraph 0075-0076). No cationic biocide release agent or latex are used. Napolitano teaches the wipes can be one (single ply) or more layers (two or more ply) (paragraph 0029). Napolitano teaches the wipes are loaded with the cleaning composition at 1.5 to 10 times by weight of the substrate (paragraph 0065). 
Napolitano does not teach the claimed wipes in a single example, but selection from the teachings of Napolitano would allow one of ordinary skill in the art to arrive at the claimed invention..
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select greater than 90% pulp fibers for the wipe as Napolitano says a single material which can be wood pulp is an effective substrate for impregnating the claimed disinfecting and sterilizing composition to kill staphylococcus aureus on surfaces in 3 minutes. Since Napolitano teaches similar wood pulp wipes loaded with similar disinfecting compositions comprising quaternary ammonium compounds, glycol ethers and water in the claimed concentrations and at similar loading values and teach that the wipes effectively kill staphylococcus aureus on surfaces in 3 minutes, it would be expected that at least a 3-log reduction in the staphylococcus aureus population would occur within 10 seconds to about 5 minutes as this would be an obvious interaction of the same composition applied to the same wipe substrate and treating the same microorganism. The effect on the microorganism would be the same based on application of the same material by the same method. 
Claims 1,2,4-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 2012/0034287) in view of Ouellette (US 2012/0227203).
Napolitano is relied upon as set forth above.
Napolitano is silent as to the greater than 90% pulp and a textured surface and the claimed pore size.
Ouellette teaches preparing pre-loaded wipes (paragraph 0049) used for disinfecting surfaces (abstract, paragraphs 0002-0004,0022) wherein the wipe contains at least 70% wood pulp and even 95-100% cellulosic material such as wood pulp to reduce the amount of material used to form the wipe and maintain a perceived bulkiness (paragraph 0023). Ouellette teaches texturing is used to form the surface (paragraph 0080, Figures 1-3). Ouellette teaches the dry density of the wipe is 0.005-0.07 g/cc for the benefit of less costly production, sufficiently strength and effective cleaning agent dispensing (paragraph 0072). Ouellette recognizes that pore size impacts absorption (paragraph 0008) and at least 50% is contained within pores of 110-250 microns (paragraph 0101). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wipes of Napolitano by using wipes with greater than 70% wood pulp as Ouellette teaches this is effective an up to 100% wood pulp can produce a wipe with perceived bulkiness that uses less material. It would have been obvious to modify the wipes of Napolitano by texturizing the surface and using less than 0.1g/cc dry density wipes as Ouellette teaches wipe fibers are textured conventionally and this would also benefit in producing a rough scrubbing surface and enhance the surface area of the wipe for cleaning and that dry density wipe of 0.005-0.07 g/cc has the benefits of less costly production, sufficiently strength and effective cleaning agent dispensing. Regarding the claimed pore size ranges of less than 60% fall within a pore size range of 0-200 µm and majority of pores in the size range of 200-400 µm, Ouellette recognizes that pore size impacts absorption (paragraph 0008) and at least 50% is contained within pores of 110-250 microns (paragraph 0101). Arriving at the claimed pore sizes through routine experimentation would be obvious to maximize cleaning efficacy, release of the cleaning agent and trapping of the dirt, soils and contaminants to remove them from the surface being cleaned. Applicant has not demonstrated the criticality of the claimed ranges, therefore selecting the claimed ranges from those disclosed by the prior art is obvious absent a showing of unexpected results for a particular range.

Claims 3,9,11,13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 2012/0034287) in view of Knowlson (US 2018/0251925).
Napolitano is relied upon as set forth above.
Napolitano does not specify ribbon shaped fibers.
Knowlson teaches pulp fibers used in disinfecting wipes (paragraph 0-053, claim 15) are conventionally ribbon shaped which is useful to increase available fiber contact surface and increase the effective length of the fiber (paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wipes of Napolitano by using ribbon shaped fibers as Knowlson teaches wood pulps become ribbon shaped during refining and this is advantageous to increase their effective length and increase the available fiber contact surface.

Claims 3,9,11-14,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 2012/0034287) in view of Ouellette (US 2012/0227203) and further in view of Knowlson (US 2018/0251925).
Napolitano and Ouellette are relied upon as set forth above.
Napolitano and Ouellette do not specify ribbon shaped fibers.
Knowlson teaches pulp fibers used in disinfecting wipes (paragraph 0-053, claim 15) are conventionally ribbon shaped which is useful to increase available fiber contact surface and increase the effective length of the fiber (paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wipes of Napolitano and Ouellette by using ribbon shaped fibers as Knowlson teaches wood pulps become ribbon shaped during refining and this is advantageous to increase their effective length and increase the available fiber contact surface.

Claims 10 and 15  are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 2012/0034287) in view of Knowlson (US 2018/0251925) and further in view of Baer (US 2017/0211234).
Napolitano and Knowlson are relied upon as set forth above.
Napolitano and Knowlson do not teach adhesive between the plys.
Baer teaches that individual plies in multi-ply product are effectively held together with adhesive (paragraph 0054) in pre-moistened disinfecting wipes (paragraph 0084).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wipes of Napolitano and Knowles  by using adhesive to bind the plies together in multi-ply wipes as Baer teaches this is an efficient technique to hold the sheets together.

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Napolitano (US 2012/0034287) in view of Ouellette (US 2012/0227203) and Knowlson (US 2018/0251925) and further in view of Baer (US 2017/0211234).
Napolitano, Ouellette and Knowlson are relied upon as set forth above.
Napolitano, Ouellette and Knowlson do not teach adhesive between the plys.
Baer teaches that individual plies in multi-ply product are effectively held together with adhesive (paragraph 0054) in pre-moistened disinfecting wipes (paragraph 0084).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the wipes of Napolitano, Ouellette and Knowlson by using adhesive to bind the plies together in multi-ply wipes as Baer teaches this is an efficient technique to hold the sheets together.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,982,177. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same cleaning components at the same concentrations on the same wipes.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 10 of U.S. Patent No. 10,973,386. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same cleaning components at the same concentrations on the same wipes.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,973,385. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same cleaning components at the same concentrations on the same wipes.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,7-11 and 13-20 of U.S. Patent No. 10,973,341. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same cleaning components at the same concentrations on the same wipes.

Claims 1,4,6,10 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,17 and 18 of copending Application No. 10/552469. Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass the same cleaning components at the same concentrations on the same wipes.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINA S KHAN/Primary Examiner, Art Unit 1761